Case 6:17-cv-06708-MAT-JWF Document 48 Filed 12/14/18 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

QUINTIN KEENE,

 

Plaintiff,

DECISION & ORDER
Vv. 17-cv-6708-MAT-JWF

CITY OF ROCHESTER, et al.,
Defendants.

 

For the reasons stated on the record at oral argument on
December 12, 2018, plaintiff's motion to compel compliance with
his subpoena to non-party Rochester Police Locust Club (Docket #
39) is denied without prejudice.

IT IS SO ORDERED.

    

~

| JONATHAN W. FELDMAN
Unitéd States Magistrate Judge

aE

Dated: December 13, 2018
Rochester, New York
